Citation Nr: 0033223	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-15 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for arthritis, numbness, pain, and a 
tender scar, claimed as due to VA right hip surgery.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for headaches and facial numbness, 
claimed as due to VA facial surgery.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran did not incur additional disability due to 
negligence or fault on the part of the VA treatment providers 
who performed her right hip surgery in April 1998.

3.  The veteran did not incur additional disability due to 
negligence or fault on the part of the VA treatment providers 
who performed her facial surgery in September 1993.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for arthritis, numbness, pain, and a 
tender scar, claimed as due to VA right hip surgery, have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.358 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for headaches and facial numbness, claimed as 
due to VA facial surgery, have not been met. 38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 
(2000); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
to the veteran is necessary in order to fulfill the VA's duty 
to assist her in the development of facts pertinent to her 
claims.  Specifically, the veteran has been afforded 
comprehensive VA examinations in conjunction with these 
claims, and the RO appears to have obtained all records of 
medical treatment that she has described.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.
 
In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2000).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2000).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (2000).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(2000).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (2000).

II.  Arthritis, numbness, pain, and a tender scar, claimed as 
due to VA 
right hip surgery

In this case, the veteran has asserted that she incurred 
multiple right hip symptoms following VA surgery on the right 
hip in April 1998.  During her September 1999 VA hearing, she 
testified that she was not warned prior to her surgery that 
there was a risk of additional disability.

The Board has reviewed the veteran's claims file and observes 
that she was admitted to a VA facility with a history of 
right hip pain and a mass noted on the right femoral neck.  
During this hospitalization, the veteran underwent a right 
femoral neck osteochondroma excision, prior to which she was 
informed of the risks of bleeding, a fracture, an infection, 
nerve damage, and avascular necrosis of the femoral head.  
Following this surgical procedure, the veteran was treated 
with antibiotics and painkillers and, after six days, was 
discharged following physical therapy progress.

Subsequent to the surgery, bilateral hip x-rays dated in June 
1998 revealed remnants of positive osteochondroma of the 
right femoral neck.  Continued right hip pain was described 
in a VA treatment note from August 1998.

In March 1999, the veteran underwent a VA orthopedic 
examination, during which she reported being diagnosed with 
degenerative arthritis of the right hip in December 1997.  
Also, she stated that she had a "prickly pain" in her right 
upper thigh associated with numbness, tightness, and spasm in 
the hip muscle, and she noted that she could only walk about 
one or two blocks at a time (as opposed to approximately 100 
feet prior to surgery).  The examination revealed 
degenerative joint disease of the right hip; a painful scar, 
secondary to an osteochondroma excision; and meralgia 
paresthetica, secondary to surgery.  While the examiner found 
that the veteran did have increased disability of the right 
hip, in terms of increased pain, spasm, a scar, and meralgia 
paresthetica, she was now able to walk greater distances.  
Moreover, the examiner found, upon a review of the claims 
file, no indication of carelessness, negligence, lack of 
skill, error in judgment, or deficient medical care on the 
part of the VA.

In February 2000, the veteran's claims file was reviewed by 
an examiner who found no evidence of additional right hip 
disability due to carelessness, negligence, or lack of 
judgment or skill.  Rather, the veteran had been informed 
that risks of the surgery included bleeding, infection, nerve 
damage, and avascular necrosis.  Moreover, no complications 
were noted at the time of the surgery, and the veteran's 
painful scar and meralgia paresthetica were found to be 
"anticipated residuals that are normally associated with 
this type of surgery."  

In this case, the veteran's contentions are supported by the 
medical evidence of record to the extent that there is 
evidence indicating that she incurred additional disability 
as a result of her April 1998 right hip surgery.  However, 
this claim was received by the RO in September 1998, and, as 
such, must be evaluated to determine whether there was any 
fault or negligence on the part of the VA before compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) may be 
granted.  In this case, neither the medical records from the 
time of the surgery nor the cited VA examination reports 
reflect any negligence or fault; indeed, the examination 
reports indicate the absence of such negligence or fault.  

The only other evidence of record in support of the veteran's 
claim is her own lay opinion, described above.  However, the 
Board would point out that the veteran has not been shown to 
possess the requisite medical expertise needed to render a 
competent opinion regarding medical causation.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Overall, the Board has 
considered all of the evidence of record but concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for arthritis, numbness, pain, and a 
tender scar, claimed as due to VA right hip surgery.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

III.  Headaches and facial numbness, claimed as due to VA 
facial surgery

In this case, the veteran has asserted that VA surgery in 
1993 for multiple fractures of her face left her with 
constant headaches and facial numbness, particularly under 
the right eye and the right side of the nose.  Again, the 
veteran contends that she was not informed of the possibility 
of such residuals during surgery.

The veteran was admitted to a VA facility in August 1993 
following an assault that resulted in a facial fracture.  
During this hospitalization, she underwent an open reduction 
internal fixation of a right zygomatic fracture, for which 
she signed an informed consent form.  At the time of the 
surgery, depression of the zygomatic arch and numbness in the 
distribution of the infraorbital nerve were noted.  
Postoperatively, the veteran's course was unremarkable, and 
she was discharged from the facility in September 1993.

A VA treatment record dated in March 1995 reflects the 
veteran's complaints of stabbing pain in the right cheek 
since surgery in 1993, and such pain was shown on 
examination.

In March 1999, the veteran underwent a VA neurological 
examination with an examiner who had an opportunity to review 
her medical records.  This examiner found no evidence of 
headaches at the present time, but there was neuropathy of 
the right inferior orbital nerve that was characterized by 
increased sensitivity to touch and spontaneous pain.  The 
examiner opined that the onset of this problem was "related 
chronologically to the zygomatic surgery received on the 
right side following facial trauma."  However, the examiner 
also noted that the surgical treatment for this injury was 
not characterized by carelessness, negligence, lack of proper 
skill, or error in judgment, as there was no evidence of pain 
in the area in question at the time of discharge following 
surgery.  Moreover, the examiner indicated that the veteran's 
current pain was not worse than the pain experienced prior to 
surgery.

Additionally, the VA doctor who conducted the February 2000 
file review found no evidence of carelessness, negligence, or 
lack of judgment or skill on the part of VA treatment 
providers which resulted in current facial pain and numbness.  
This examiner noted that the evidence of record indicated 
numbness in the distribution of the infraorbital nerve prior 
to the 1993 surgery.  Overall, there was no evidence of any 
additional disability caused by the surgery that went beyond 
"the anticipated results."

In this case, the evidence of record, taken as a whole, tends 
to suggest the possibility of additional facial disability, 
specifically pain and numbness, as a result of the veteran's 
September 1993 facial surgery.  However, this same evidence 
also indicates that this disability was an "anticipated" 
result of the surgery.  Moreover, the evidence of record 
suggests no negligence or fault on the part of VA treatment 
providers.  The only evidence of record suggesting such fault 
is the veteran's own lay opinion.  However, the Board would 
again point out that the veteran has not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. at 93.

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran incurred 
additional facial disability as a result of negligence or 
fault on the part of VA treatment providers.  Therefore, the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for headaches and facial numbness, 
claimed as due to VA facial surgery, must be denied.  Again, 
as the preponderance of the evidence is against the veteran's 
claim, no doubt exists that can be resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. at 55.

ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for arthritis, numbness, 
pain, and a tender scar, claimed as due to VA right hip 
surgery, is denied.

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for headaches and facial 
numbness, claimed as due to VA facial surgery, is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 

